Citation Nr: 1339230	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  08-32 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back disability

2.  Entitlement to service connection for bilateral ankle disability

3.  Entitlement to service connection for bilateral hip disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1954 to July 1957.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues were remanded by the Board in April 2011, October 2012 and May 2013 so that the Veteran could be afforded VA examinations.  These were accomplished and the case has been returned to the Board for further appellate consideration.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Chronic degenerative disc and joint disease of the lumbar spine was not evident during service or until many years thereafter, is not shown to have been caused by any in-service event, and is not shown to have been caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.  

2.  Chronic bilateral ankle strain was not evident during service or until many years thereafter, is not shown to have been caused by any in-service event, and is not shown to have been caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.  


3.  A chronic bilateral hip disorder has not been demonstrated at any time during the appeal.  


CONCLUSIONS OF LAW

1.  Chronic degenerative disc and joint disease of the lumbar spine was neither incurred in nor aggravated by service, may not be presumed to have been incurred therein, and is not caused or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013).  

2.  Chronic bilateral ankle strain was neither incurred in nor aggravated by service, and is not caused or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2013).  

3.  A chronic bilateral hip disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  An April 2007 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in February 2013, with August 2013 addendum.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for all opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Low Back Disability 

The Veteran contends that service connection should be established for his low back disability, which has been diagnosed as degenerative joint and disc disease of the lumbar spine.  While it has been pointed out by the Veteran's representative that the STRs show that he was treated for an episode of low back pain while on active duty, it is the Veteran's main contention that the back disorder is secondary to his service-connected bilateral knee disabilities.  Service connection has been established for traumatic arthritis of the right knee with instability, traumatic arthritis of the right knee with limitation of motion and left knee degenerative joint disease.

Review of the record shows that during service, in August 1955, the Veteran was treated for complaints of a back ache.  The assessment was probable low back strain.  On examination for separation from service, clinical evaluation of the spine was normal.  

Post-service treatment records show the earliest medical complaint of back pain was in 1996.  At that time, it was reported for clinical purposes that the Veteran had been involved in a motor vehicle accident (MVA) in October 1996, with resulting back and shoulder pain.  In a July 2006 medical opinion, a VA physician noted that the Veteran had been injured and had an episode of low back pain during service.  For the past 50 years he had been managing without aggressive management such as epidural steroid injections.  The Veteran had also had an MVA in 1997, which according to him, had not greatly aggravated the low back pain, which had been worsening only for the past one to two years.  Hence, the examiner opined, it is less likely than not that the current low back pain is related to the Veteran's right knee injury or to the single episode of back pain during service.  April 2007 VA X-ray studies show mild degenerative joint disease at L2-L3.  

An examination was conducted by VA in May 2011.  At that time, an opinion was requested regarding whether it was at least as likely as not that the Veteran's low back disorder could be related to his active military service or to his service-connected right knee disability.  After examination of the Veteran and of the medical records, the examiner opined that the Veteran's low back disability was not caused by or the result of his active military service and that it was not due to or aggravated by the service-connected right knee disability.  The rationale given was that there was no nexus between the low back disability and either the Veteran's military service or right knee disability.  While the Veteran did have a complaint of low back pain in service, "but it was a one time visit for a strain to the muscles of the low back and there were no complaints on the separation physical about the back."  The examiner went on to state that there was no relationship between the Veteran's right knee and low back in that right knee pain would not cause low back pain.  It was, therefore concluded that the Veteran's low back disorder was not caused by or the result of active military service or due to, or aggravated by, the Veteran's service-connected right knee disability.  These conclusions were based on the examiner's review of the medical records, clinical experience, and expertise.  

Following the May 2011 VA examination, which provided a basis upon which service connection was established for a left knee disability, the Veteran was examined to ascertain whether his low back disorder could be related to the now service-connected left knee disability.  To that end, the Veteran was examined by VA in February 2013.  At that time, the diagnosis was mild degenerative disc and degenerative joint disease of the lumbar spine.  After examination and review of the record, the examiner rendered an opinion that the Veteran's low back disorder was less likely than not incurred or caused by an in-service injury or service-connected disability.  There was no nexus between the low back condition and the service-connected left knee disability, nor would the left knee disability cause the low back disorder.  In an August 2013 addendum, the examiner reiterated that the Veteran's low back disorder is not caused by, had its onset, or was otherwise related to his time in service.  It was reasoned that there was no evidence in the claims folder that indicated chronicity of the condition and there were no complaints on the separation physical.  In addition, there was no relationship between the service-connected knee conditions and the current complaints of back pain.  A knee condition would not cause or aggravate a back disability and there was no evidence of record to support such a contention in this particular Veteran.  

While the Veteran had an episode of low back pain during service, several examinations in the record failed to provide evidence that would support the contention that the current back disabilities, which have most recently been diagnosed as degenerative joint and disc disease of the lumbar spine, are related to that episode.  As degenerative joint or disc disease were not manifested during service or arthritis within one year thereafter, and have not otherwise been related to service, service connection is not warranted on a direct or presumptive basis.  The Veteran's main contention is that his service-connected knee disabilities caused or aggravated his low back disability.  The medical opinions obtained specifically indicate that this is not the case.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, the only medical opinions in the record are against the Veteran's claim of service connection for a back disability.  The Board has no basis to reject those opinions.  The Veteran is not competent to provide a medical opinion as to the etiology of his current low back disorders.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Bilateral Ankle Disorders

The Veteran contends that service connection should be established for his bilateral ankle disability, which has most recently been diagnosed as bilateral ankle strain.  While it has been pointed out by the Veteran's representative that the STRs show that he was treated for an episode of left ankle pain while on active duty, it is the Veteran's main contention that the ankle disorder is secondary to his service-connected bilateral knee disabilities.  

Review of the record shows that during service, in November 1954 and April and August 1956, the Veteran was treated for complaints of left ankle pain.  An X-ray study performed in April 1956 was negative.  On examination for separation from service, the Veteran had no complaint or manifestation of a disability of either ankle.   

Post-service treatment records show no complaint of an disability of either ankle that predated the Veteran's claim of service connection for the bilateral ankle disorders.  An examination was conducted by VA in May 2011.  At that time, the Veteran stated that he had intermittent pain in both ankles that he had had since service.  He went on to state that he only had the ankle pain when he played golf, which he had not done in the past four years.  An opinion was requested regarding whether it was at least as likely as not that the Veteran's bilateral ankle disorder could be related to his active military service or to his service-connected right knee disability.  After examination of the Veteran and of the medical records, the diagnosis was bilateral ankle strain.  The examiner opined that the Veteran's bilateral ankle disability was not caused by or the result of his active military service and that it was not due to or aggravated by the service-connected right knee disability.  The rationale given was that there was no nexus between the ankle disability and either the Veteran's military service or his right knee disability.  While the Veteran did have complaints of ankle pain in service, there were no complaints on the separation physical about the ankles.  The examiner went on to state that there was no relationship between the Veteran's right knee and ankles in that right knee pain would not cause ankle pain.  It was, therefore concluded that the Veteran's ankle strain was not caused by or the result of active military service or due to, or aggravated by, the Veteran's service-connected right knee disability.  These conclusions were based on the examiner's review of the medical records, clinical experience, and expertise.  

As noted, following the May 2011 VA examination, which provided a basis upon which service connection was established for a left knee disability, the Veteran was examined to ascertain whether his bilateral ankle strain could be related to the now service-connected left knee disability.  To that end, the Veteran was examined by VA in February 2013.  At that time, the diagnosis was bilateral ankle strain.  After examination and review of the record, the examiner rendered an opinion that the Veteran's ankle strain was less likely than not incurred or caused by an in-service injury or service-connected disability.  There was no nexus between the ankle conditions and the service-connected left knee disability, nor would the left knee disability cause the ankle strain.  In an August 2013 addendum, the examiner reiterated that the Veteran's ankle disorders were not caused by, had their onset, or were otherwise related to his time in service.  It was reasoned that there was no evidence in the claims folder that indicated chronicity of the condition and there were no complaints on the separation physical.  In addition, there was no relationship between the service-connected knee conditions and the current complaints of ankle strain.  A knee condition would not cause or aggravate an ankle disability and there was no evidence of record to support such a contention in this particular Veteran.  

While the Veteran had episodes of left ankle pain during service, several examinations in the record failed to provide evidence that would support the contention that the current ankle disabilities, which have most recently been diagnosed as bilateral ankle strain, are related to service.  As bilateral ankle strain was not manifested during service, and has not otherwise been related to service, service connection is not warranted on a direct or presumptive basis.  The Veteran's main contention is that his service-connected knee disabilities caused or aggravated his ankle disability.  The medical opinions obtained specifically indicate that this is not the case.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, the only medical opinions in the record are against the Veteran's claim of service connection for bilateral ankle strain.  The Board has no basis to reject those opinions.  The Veteran is not competent to provide a medical opinion as to the etiology of his bilateral ankle disorder.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral ankle strain, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Bilateral Hip Disabilities

The Veteran has claimed service connection for bilateral hip disabilities.  Review of the STRs shows no complaint or manifestation of a hip disorder at any time during service.  Post-service treatment records include February 2007 X-ray studies of the hips that were normal.  On examination by VA in May 2011, the examiner noted that the Veteran stated that he really did not have any problems with the hips and was not certain why hip disability had been placed on the report.  The pertinent diagnosis was bilateral hip strain.  The examiner rendered an opinion that a bilateral hip disability was not related to service or caused or aggravated by service-connected right knee disability.  The rationale included that the Veteran had denied claiming service connection for a disorder of either hip.  

On examination by VA in February 2013, the diagnosis was bilateral hip disability, not found.  The Veteran stated that any pain that he felt in the hips was actually in the low back area.  As such, the examiner rendered an opinion that the hip condition was less likely than not (less than 50 percent probability) incurred in or caused by a claimed in-service injury, with the rationale being that the Veteran did not claim a hip condition and no significant hip condition was found.  On addendum in August 2013, the examiner reiterated that there was no bilateral hip complaint by the Veteran and no hip disorder diagnosed by this examiner.  

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The record shows that the Veteran has had no more than complaints of bilateral hip pain, without objective demonstration of a bilateral hip disorder at any time.  The Court has held that pain alone without a diagnosed or underlying malady or condition is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of a current disability there is no valid claim of service connection.  See Brammer v. Derwinski, 3 vet. App. 223, 225 (1992).  Accordingly, service connection for a bilateral hip disability is not warranted.

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for low back disability is denied.  

Service connection for bilateral ankle disability is denied.  

Service connection for bilateral hip disability is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


